UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5615 John Hancock Patriot Premium Dividend Fund I (Exact name of registrant as specified in charter) Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: September 30 Date of reporting period:December 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund I Securities owned by the Fund on December 31, 2005 (unaudited) Issuer Shares Value Common stocks 34.13% $72,818,637 (Cost $64,752,173) Electric Utilities 2.23% 4,764,090 Cinergy Corp. 30,000 1,273,800 Great Plains Energy, Inc. 10,750 300,570 Progress Energy, Inc. 72,500 3,184,200 Progress Energy, Inc., (Contingent Value Obligation) (B)(I) 69,000 5,520 Gas Utilities 1.99% 4,235,270 Atmos Energy Corp. 12,250 320,460 National Fuel Gas Co. 59,850 1,866,722 Peoples Energy Corp. 58,400 2,048,088 Integrated Telecommunication Services 1.59% 3,393,319 AT&T, Inc. 97,850 2,396,347 Verizon Communications, Inc. 33,100 996,972 Multi-Utilities & Unregulated Power 28.32% 60,425,958 Alliant Energy Corp. 144,380 4,048,415 Ameren Corp. 45,900 2,351,916 CH Energy Group, Inc. 151,050 6,933,195 Consolidated Edison, Inc. 32,000 1,482,560 Dominion Resources, Inc. 64,300 4,963,960 DTE Energy Co. 126,000 5,441,940 Duke Energy Corp. 40,000 1,098,000 Energy East Corp. 257,000 5,859,600 KeySpan Corp. 136,450 4,869,900 NiSource, Inc. 67,600 1,410,136 NSTAR 350,000 10,045,000 Public Service Enterprise Group, Inc. 16,000 1,039,520 Puget Energy, Inc. 53,000 1,082,260 Sierra Pacific Resources (I) 120,050 1,565,452 TECO Energy, Inc. 173,000 2,972,140 WPS Resources Corp. 40,400 2,234,524 Xcel Energy, Inc. 164,000 3,027,440 Page 1 John Hancock Patriot Premium Dividend Fund I Securities owned by the Fund on December 31, 2005 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 62.34% $133,007,544 (Cost $134,767,004) Agricultural Products 1.37% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ Consumer Finance 0.32% SLM Corp., 6.97%, Ser A BBB+ Diversified Banks 0.99% HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) A- Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A Diversified Financial Services 1.71% JPMorgan Chase & Co., 6.625%, Depositary Shares, Ser H A- Electric Utilities 23.56% Alabama Power Co., 5.20% BBB+ Boston Edison Co., 4.25% BBB+ Boston Edison Co., 4.78% BBB+ Duquesne Light Co., 6.50% BB+ Entergy Mississippi, Inc., 6.25% BB+ FPC Capital I, 7.10%, Ser A BB+ Georgia Power Co., 6.00%, Ser R A Great Plains Energy, Inc., 4.50% BB+ Great Plains Energy, Inc., 8.00%, Conv BBB- HECO Capital Trust III, 6.50% BBB- Interstate Power & Light Co., 7.10%, Ser C BBB- Interstate Power & Light Co., 8.375%, Ser B BBB- PPL Electric Utilities Corp., 4.60% BBB Public Service Electric & Gas Co., 4.30%, Ser C BB+ Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ Southern California Edison Co., 6.125% BBB- Virginia Electric & Power Co., $7.05 BBB- Xcel Energy, Inc., $4.11, Ser D BB+ Gas Utilities 1.56% Southern Union Co., 7.55% BB+ Integrated Oil & Gas 2.52% Coastal Finance I, 8.375% CCC Page 2 John Hancock Patriot Premium Dividend Fund I Securities owned by the Fund on December 31, 2005 (unaudited) Integrated Telecommunication Services 1.16% 2,467,465 Telephone & Data Systems, Inc., 6.625% A- 101,000 2,462,380 Touch America Holdings, Inc., $6.875 (B)(G)(H) D 50,850 5,085 Investment Banking & Brokerage 7.31% 15,596,278 Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 25,200 1,212,120 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 102,460 4,898,613 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 102,700 4,965,545 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 90,400 4,520,000 Life & Health Insurance 1.34% 2,851,200 MetLife, Inc., 6.50%, Ser B BBB 110,000 2,851,200 Multi-Utilities & Unregulated Power 11.27% 24,040,577 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 34,000 3,526,439 BGE Capital Trust II, 6.20% BBB- 190,000 4,864,000 Energy East Capital Trust I, 8.25% BBB- 200,000 5,132,000 PSEG Funding Trust II, 8.75% BB+ 71,400 1,876,392 Public Service Electric & Gas Co., 6.92% BB+ 26,800 2,780,500 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,542,971 TECO Capital Trust I, 8.50% B 12,501 318,275 Oil & Gas Exploration & Production 8.14% 17,359,151 Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 45,278 4,404,703 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 25,000 2,539,063 Devon Energy Corp., 6.49%, Ser A BB+ 50,000 5,109,375 Nexen, Inc., 7.35% (Canada) BB+ 205,500 5,306,010 Regional Banks 1.09% 2,317,700 HSBC USA, Inc., $2.8575 (G) A1 47,300 2,317,700 Interest Par value Issuer, description, maturity date rate (%) ($000) Value Short-term investments 3.53% $7,519,295 (Cost $7,519,295) Commercial Paper 3.53% 7,519,295 ChevronTexaco Corp., Due 1-3-06 4.080 7,519 7,519,295 Total investments 100.00% $213,345,476 Page 3 John Hancock Patriot Premium Dividend Fund I Footnotes to Schedule of Investments December 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $2,926,875 or 1.37% of the Fund's total investments as of December 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on December 31, 2005, including short-term investments, was $207,038,472. Gross unrealized appreciation and depreciation of investments aggregated $15,910,734 and $9,603,730, respectively, resulting in net unrealized appreciation of $6,307,004. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund I By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 27, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 27, 2006 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: February 27, 2006
